Motion granted in part and denied as moot in part, and Order filed March 8,
2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00650-CR
                                ____________

                         JOSEPH TURNER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1670912

                                     ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant has filed a motion with this
court seeking to access the appellate record in order to prepare and file a pro se
brief. See Anders v. California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969). We grant appellant’s request to access the record.
The motion also requests that appellant be granted an extension of time of 30 days
from the grant of his request to access the record in order to file his pro se brief.
However, appellant has already been granted an extension to April 25, 2022 to file
a brief, which is a greater extension than has been requested by his motion. As a
result, appellant’s request for a lesser extension is denied as moot.

      Accordingly, we hereby direct the Judge of the 177th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
March 23, 2022; that the clerk of that court certify to this court the date on which
delivery of the record to appellant is made; and that appellant file his pro se brief
with this court by April 25, 2022.



                                        PER CURIAM

Panel Consists of Justices Jewell, Zimmerer, and Hassan.




                                           2